DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 05/11/2022 have been entered. Claims 1-6 are currently pending and claims 7-10 have been cancelled from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto hereinafter) in view of GB 654102 (Phillips hereinafter) and further in view of US 2010/0166571 (Van hereinafter).
Regarding claim 1, Yonemoto teaches a screw compressor that discloses a housing (Housing made of 6/7/8), wherein in an operationally ready and assembled state of the screw compressor, an oil sump is provided in the housing (Oil sump being the chamber 40 as seen in Figure 3), and an air inlet for feeding air to be compressed into the screw compressor (¶ 31 details suction port 15 which provides a pathway for the gas to be compressor by said screw compressor), an air feed channel for receiving air and supplying the air to the screw (Path along with air is entered to the compressor from the suction port 15).
Yonemoto is silent with respect to a magnet being arranged in the oil sump, and the magnet being fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing sleeve pushed onto the screw bolt.
However, Phillips teaches a magnet being arranged in the oil sump (Page 2 Lines 55-93 with Figure 1, magnet 6 inside the described sump formed by the wall 1), and the magnet being fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing sleeve pushed onto the screw bolt (Figures 1-3 show the magnet 6 with the spacer bolt 11 and bodies 10/12 to create the desired height for the magnetic assembly as a whole).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the sump of Yonemoto with the magnetic body of Phillips to ensure that any metallic particles in the fluid are taken in by the magnets and not the downline components.
Yonemoto is silent with respect to the use of an air filter along the air feed channel and a valve insert disposed in the air feed channel to regulate supply of the filtered air to said screws.
However, Van teaches a screw compressor (¶ 1 with Figure 1) that discloses an air filter attached to an air inlet (Air filter 6 along the duct towards screw compressor 2 as seen in Figure 1), an air feed channel for receiving filtered air from the air filter and supplying the filtered air to screws of the screw compressor (Downline piping from the filter 6 towards the valve 16), and a valve insert disposed in the air feed channel to regulate supply of the filtered air to said screws (Inlet valve 16 shown in Figure 1 and ¶ 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw compressor of Yonemoto by incorporating the air filter and valve of Van to protect the screws from exterior particulates while regulating the intake flow therefore protecting the screws from damage.
Regarding claim 2, Yonemoto’s modified teachings are described above in claim 1 where Yonemoto further discloses that the screw compressor has no oil filter (in the entire description of Yonemoto there is no instance of a filter).
Regarding claim 3, Yonemoto’s modified teachings are described above in claim 1 where the combination of Yonemoto and Phillips would further disclose that the housing has a housing body (Yonemoto body 6) and a housing cover (Yonemoto Housing portion 7), and the magnet is arranged in the housing body (per the combination above in claim 1).
Regarding claim 4, Yonemoto’s modified teachings are described above in claim 1 where the combination of Yonemoto and Phillips would further disclose that the housing has a housing body (Yonemoto housing portion 7) and a housing cover (Yonemoto body 6), and the magnet is arranged in the housing cover (per the combination above in claim 1).
Regarding claim 6, 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto) in view of GB 654102 (Phillips) in view of US 2010/0166571 (Van) and further in view of US 4957517 (Linnert hereinafter)
Regarding claim 5, Yonemoto’s modified teachings are described above in claim 1 but are silent with respect to a baffle plate arranged in the housing, wherein in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
However, Linnert teaches a compressor that discloses the use of a baffle within the housing (Baffle 122/124/126 within housing). The resultant combination would place the baffle of Linnert into or above the opening 46 in Figure 3 of Yonemoto such that in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil sump of Yonemoto with the baffle of Linnert to prevent any excess oil swirling or turbulent forces from occurring.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto) in view of GB 654102 (Phillips) in view of US 2010/0166571 (Van) and further in view of DE 102015205941 (Andreas hereinafter).
Regarding claim 6, Yonemoto’s modified teachings are described above in claim 1 where Phillips discloses that the magnet is a cylindrical shape (Evident from Figure 1 of Phillips) but the combination is silent with respect to the magnet being formed as a substantially cylindrical disc.
However, Andreas teaches a sump with a magnetic device for gathering metallic particles int eh same manner as Phillips that discloses that the magnet is formed as a substantially cylindrical disc (Evident of magnet 28 of Andreas as shown in Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the cylindrical magnet of Phillips to a substantially cylindrical disc shape as seen in Andreas as a matter of design choice. In re Dailey, 149 USPQ 47

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on the prior combination using the Andreas reference and instead relies on the new Phillips reference to read on the amendments of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746